Citation Nr: 1545370	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 358 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in White River Junction, Vermont. 

This matter was previously before the Board in September 2014, at which time it was remanded for further development.  The requested development has been completed and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria for hearing loss for compensation purpose under 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.
 
3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.


CONCLUSION OF LAW


Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran maintains that he was exposed to acoustic trauma in service, to include as a result of being exposed to squealing radio sounds for over two years while in service.  He maintains that his hearing loss had its onset in service and has continued to the present day.  

The RO has conceded exposure to acoustic trauma in service.  

At the time of his March 1972 service entrance examination, the Veteran was noted to have decibel level readings of 5, 5, 0,-, 5 in the right ear and 5, 0, 0, -, 0 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

On his March 1972 service entrance report of medical history, the Veteran checked the "yes" box when asked if he had hearing loss.  In the "Notes" section of the report, it was indicated that the Veteran had hearing loss when he would get an upper respiratory infection, it was noted to be no problem.  

Service treatment records reveal no complaints or findings of hearing loss in service.  

At the time of the Veteran's March 1973 service separation examination, he was noted to have decibel level readings of 15, 10, 10, -, and 10 in the right ear and 10, 10, 10, -, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

On his March 1975 service separation report of medical history, the Veteran again checked the "yes" box when asked if he had hearing loss.  In the "Notes" section, it was indicated that he had had hearing loss with infections as a child.  

Post-service treatment records reveal that the Veteran was seen in August 2003 with complaints of decreased hearing, bilaterally.  He was noted to have a history of noise exposure while ranching to tractors and chainsaws.  The Veteran also reported that hearing loss ran in his family.  Audiological testing performed at that time revealed decibel level readings of 20, 5, 15, 40, and 50 in the right ear, and 15, 10, 15, 40, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner indicated that the Veteran had normal hearing to 2000 Hertz and sloping to a moderate sensorineural hearing loss, bilaterally, thereafter.  

At the time of a January 2012 private audiological examination, the Veteran reported having decreased hearing.  He noted that he had a three year history of noise exposure in the Army, which he believed was affecting his hearing.  Audiological testing performed at that time revealed decibel level readings of 20, 15, 15, 45, and 50, in the right ear and 15, 20, 30, 50, and 55, in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner indicated that audiometric results indicated normal hearing to 1000 Hertz, sloping to a moderately-severe high frequency sensorineural hearing loss, bilaterally.  The examiner noted that in view of the Veteran's occupational noise exposure while in the Army, the Veteran stated that he would pursue a claim for hearing loss benefits with VA.  

On his August 2012 application for compensation, the Veteran reported that his hearing loss had started in April 1972.

On VA examination in August 2013, audiological testing showed decibel level readings of 25, 15, 30, 55 and 55 in the right ear, and 25, 20, 40, 55, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the right ear and 88 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in service.  The examiner indicated that the Veteran had normal hearing in both ears at the time of his March 1975 service separation examination.

In the section of the report relating to the Veteran's claim for tinnitus, for which service connection is currently in effect, it was noted that the Veteran reported exposure to radio and signal noise through headphones for eight hours a day during his military service.  The examiner also noted that the Veteran's military occupational specialty had a moderate probability for exposure to hazardous noise.  

In his notice of disagreement, the Veteran indicated that while on active duty it was his job to listen to communications with headphones eight hours per day.  He stated that as this was determined to be the cause for his tinnitus, it was reasonable to assume that this caused his hearing loss as well.  

In his April 2014 substantive appeal, the Veteran indicated that it was his belief that his hearing loss was caused by constant exposure to loud squealing radio signals while wearing headphones over a two year period.  He stated that this was the only time in his life that he had been exposed to this type of noise.  He indicated that as this was determined to be the cause for his tinnitus, it was reasonable to assume that this caused his hearing loss due to the concentrated noise exposure.  

In the September 2014 remand, the Board noted that the August 2013 VA opinion was inadequate as there was nothing in the record to suggest that the VA examiner was informed that the RO had conceded noise exposure.  The Board requested that the record be returned to the August 2013 VA examiner for an addendum opinion.  

In a February 2015 addendum opinion, the examiner indicated that it was less likely than not that the Veteran's current hearing loss was related to his military noise exposure.  She noted that hearing levels could be documented and monitored through audiometric testing.  She observed that the Veteran had normal hearing sensitivity in both ears at the time of his March 1975 service separation examination.  She further indicated that there were no significant threshold changes during the Veteran's military service.  A significant threshold change was a shift of 15 decibels or greater at any given frequency.  She noted that according to the American College of Occupational and Environmental Medicine, hearing loss due to noise exposure did not progress in excess of what would be expected from the addition of age-related threshold shifts once the exposure to noise discontinued.  In other words, once the individual is removed from a hazardous noise environment, the threat is also removed and he or she is no longer in danger of acquiring hearing loss from that noise source.  She indicated that despite the fact that the Veteran was exposed to loud squealing radio signals during his military service, test results revealed normal hearing sensitivity in both ears at the time of separation.  She noted that it was unknown if the hearing loss manifested within one year of discharge due to the lack of audiometric testing after his military service; however, based upon the fact that hazardous noise was no longer a threat to hearing once the individual was removed from the hazardous noise exposure, his current hearing loss was less likely than not related to his military service noise exposure.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner, an audiologist, found that it was less likely than not that the Veteran's hearing loss was related to his period of service, she did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this fails to account for the demonstrated functional impairment reported in lay evidence.  The Veteran has credible reported symptoms of hearing loss in service.  The Court has held service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service is not precluded if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  In addition, the examiner indicated that she could not opine as to whether the Veteran had developed hearing loss within the one year period following service.  As such, the Board finds the opinion of limited or no probative value.

Given the Veteran's current hearing loss;  the credible lay evidence of hearing loss symptoms in service; his in-service military occupational specialty and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


